PROB 120

3“§§€5‘@%'?§¢%@#%%“£%3§3¥§£

(Ulb)
United States District Court
for the APR 2 11 2019
Eastern District of Washington SEAN F‘ MCAVOY' cL[E)REK
______|
YA.K!MA. WASH|NGTON
Petition for Warrant or Summons for Offender Under Supervlston
Name of Offender: Rebecea Lynn Charles Casc Number: 0980 l:l7CR02009-LRS-1
Address of Offender:

Namc of Sentencing Judicial Ofticer: The Honorable Lonny R. Suko, Senior U.S. District Judge

Date of Original Sentence: September 13, 2017r

Original Offense:

Original Sentence:

Asst. U.S. Attorney:

Defense Attorney:

Assault on Federa| Officer, 18 U.S.C. § lll(a)(l) and (b)

Prison - 12 months Type of Supervision: Supervised Release
'I`SR - 36 months

 

 

 

 

Meghan M. McCalla Date Supervision Commenced: March 7, 2018
.Iennifer Rebccca Barnes Date Supervision Expircs: March 6, 2021
PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/25/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number

5

Nature of Noncompliance
Mandator_v Condition # l: You must not commit another federal, state or local crime.

Sugporting Evidencc: Rebecca Charlcs violated the terms of her supervised release by
being arrested for malicious mischief on or about April ll, 2019.

On March 7, 2018, supervision commenced in this matter. On March 26, 2018, Ms.
Charles reported to the U.S. Probation Offlce for the purpose of a supervision intake. Ms.
Charles signed a copy of herjudgment, indicating as acknowledgment and understanding
of the conditions imposed by the Court, which included mandatory condition number l,
noted above.

On April ll, 2019, Ms. Charles was arrested by Yakama Nation Police Department for
Malicious Mischief/Vandalism, in violation of RYC 10.01.107. The incident report
indicated that on April l l, 2019, officers of the Yakama Nation Police Department reported
to a location in Toppenish, Washington. The victim reported that a female, later identified
as Rebecca Charles, was hitting the victim’s vehicle with a plastic pipe and kicking the
vehicle.

Prnbl!C

Re: Charles, Rebecca Lynn

April 23, 2019
Page 2

The victim advised that she was driving east on Larue Road when she observed Ms. Charles
in the middle of the roadway. The victim advised she had to come to a stop to prevent from
striking Ms. Charles with her vehicle. The victim rolled down her window to see what Ms.
Charles wanted. Ms. Charles asked for a “couple bucks,” however, the victim replied “no.”
Ms. Charles then began to pull on the front right passenger door handle trying to open it,
but it was locked. Ms. Charles then began kicking the door. Ms. Charles retrieved a pipe
and began hitting the driver side door and windows.

Ms. Charles was last seen at a homeless camp near the location of the incident. She was
located in a make shift hut at the homeless camp and positively identified by the victim.

Ms. Charles was taken into custody and cited for malicious mischief`.

Standard Condition # 8: You must not communicate or interact with someone you know
is engaged in criminal activity. lf you know someone has been convicted of a felony, you
must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

Supporting Evidcnce: Rebecca Charles violated the terms of` her supervised release by
having contact with a known felon and/or someone engaged in criminal activity on or about
April 11,2019.

On March 7 , 2018, supervision commenced in this matter. On March 26, 2018, Ms.
Charles reported to the U.S. Probation Office for the purpose of a supervision intake. Ms.
Charles signed a copy of her judgment, indicating as acknowledgment and understanding
of the conditions imposed by the Court, which included standard condition number 8, noted
above.

On April l l, 2019, Ms. Charles was arrested by the Yakama Nation Police Department for
Malicious Mischief/Vandalism, in violation of RYC 10.01.107, as noted above under
violation number 5.

Ms. Charles was located by the Yakama Nation Police Department in a make shift hut at
a homeless camp and positively identified by the victim. When officers began to question
Ms. Charles, she spontaneously stated that she had a federal warrant for her arrest. Ms.
Charles was detained and the warrant was confirmed Ms. Charles was described as
“hysterical" and kept mentioning the name “Job” and that it was all his fault. Of`ficers were
able to identify “Job” as Job Thompson. Mr. 'I'hompson was located in the same hut as
Ms. Charles. Mr. Thompson was discovered to have an active Washington State
Department of Corrections warrant. Mr. Thompson’s criminal history includes: unlawful
residential burglary, fourth degree assault, protection order violations, second degree
burglary, second degree arson, bail jumping and resisting arrest.

ProblZC

Re: Charles, Rebecca Lynn
Apri123, 2019

Page 3

The U.S. Probation Office respectfully recommends the Court incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

l declare under penalty of perjury that the foregoing is true and correct.

Exccuted on: Apri123, 2019

 

s/Melissa Hanson

 

Melissa Hanson
U.S. Probation Officer

THE COURT ORDERS

[ ] No Action

[ ] The Issuance of a Warrant

[ ] The Issuance of a Summons

The incorporation of the violation(s) contained in this
petition with the other violations pending before the

X

Court.

[ ] Defendant to appear before the Judge assigned to the
case.

[)Q Defendant to appear before the Magistrate Judge.

[ l

Other § §§

Signature of Judicial Officer

 

